       Case 5:04-cv-00004-RGK Document 252 Filed 08/21/20 Page 1 of 2




                      ***THIS IS A CAPITAL CASE***
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,                                        NO. 5:04CV00004-RGK

                     Petitioner,
                                                        MEMORANDUM
       vs.                                               AND ORDER

LARRY NORRIS, Director,
Arkansas Department of Correction,

                     Respondent.



      On August 7, 2020, the undersigned received a personal letter from Petitioner,
which has been filed under seal as Filing No. 251. The letter is ambiguous, but could
be construed as a request by Petitioner to withdraw his federal petition for a writ of
habeas corpus.

       The court today held a telephone conference with counsel for Petitioner and
counsel for Respondent to discuss Filing No. 251, and possible courses of action.
After much fruitful discussion, it was agreed by the parties and determined by the
court that because the letter does not clearly indicate a desire by Petitioner to
withdraw his habeas petition, and because Petitioner previously was found not
competent to waive postconviction review in state court, see Roberts v. State, 2016
Ark. 118, 8, 488 S.W.3d 524, 529 (2016), the court should take no further action on
Filing No. 251.

      Accordingly,

      IT IS ORDERED:

      1.     The court will take no further action on Filing No. 251.
       Case 5:04-cv-00004-RGK Document 252 Filed 08/21/20 Page 2 of 2




       2.    The clerk of the court shall send a copy of this Memorandum and Order
to Petitioner personally, at the return address shown on the mailing envelope to
Filing No. 251.

      Dated this 21st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        2
